Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a first partition wall which partitions between the first and second conveying chambers … a developer discharge portion which is provided in a downstream-side end part of the second conveying chamber … a second stirring/conveying … a second conveying blade … composed of a conveying blade for conveying the developer in a direction opposite to the second conveying blade, and a discharging blade … a second communication portion … a second partition wall which is arranged adjacent to the conveying blade in a radial direction …on a downstream side of the second communication portion in the second direction to partition between the first conveying chamber and the regulating portion, and the second partition wall is arranged … so that the second partition wall and the first partition wall together form the second communication portion, and the second partition wall has a smaller height than the first partition wall, and an upper end part of the second partition wall is located between an upper end part and a lower end part of the rotary shaft of the second stirring/conveying member” in combination with the remaining claim elements as set forth in claims 1-6.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatakeyama et al. (US Pub.2009/0257783) teach a developing device with a partition wall and an adjacent partial height partition wall that together make the second communication portion; however, the partial wall is not located adjacent to a reverse conveying blade.
Sasaki (US Pub.2017/0176890) teaches a developing device with a partition wall and an adjacent partial height partition wall that together make the second communication portion; however, the partial wall is not located adjacent to a reverse conveying blade.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
3/22/2022